EXHIBIT 99.1 CLAYTON WILLIAMS ENERGY, INC. FINANCIAL GUIDANCE DISCLOSURES FOR 2010 Overview Clayton Williams Energy, Inc. and its subsidiaries have prepared this document to provide public disclosure of certain financial and operating estimates in order to permit the preparation of models to forecast our operating results for each quarter during the year ending December31, 2010.These estimates are based on information available to us as of the date of this filing, and actual results may vary materially from these estimates.We do not undertake any obligation to update these estimates as conditions change or as additional information becomes available. The estimates provided in this document are based on assumptions that we believe are reasonable.Until our actual results of operations for these periods have been compiled and released, all of the estimates and assumptions set forth herein constitute “forward-looking statements” within the meaning of Section27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended.All statements, other than statements of historical facts, included in this document that address activities, events or developments that we expect, project, believe or anticipate will or may occur in the future, or may have occurred through the date of this filing, including such matters as production of oil and gas, product prices, oil and gas reserves, drilling and completion results, capital expenditures and other such matters, are forward-looking statements.Such forward-looking statements involve known and unknown risks, uncertainties, and other factors that may cause our actual results, performance, or achievements to be materially different from the results, performance, or achievements expressed or implied by such forward-looking statements.Such factors include, among others, the following:the volatility of oil and gas prices; the unpredictable nature of our exploratory drilling results; the reliance upon estimates of proved reserves; operating hazards and uninsured risks; competition; government regulation; and other factors referenced in filings made by us with the Securities and Exchange Commission. As a matter of policy, we generally do not attempt to provide guidance on: (a) production which may be obtained through future exploratory drilling; (b) dry hole and abandonment costs that may result from future exploratory drilling; (c) the effects of Statement of Financial Accounting Standards No.133, “Accounting for Derivative Instruments and Hedging Activities” superseded by topic 815-10-05 of the Financial Accounting Standards Board Accounting Standards Codification; (d) gains or losses from sales of property and equipment unless the sale has been consummated prior to the filing of financial guidance; (e) capital expenditures related to completion activities on exploratory wells or acquisitions of proved properties until the expenditures are estimable and likely to occur; and (f) revenues and expenses related to Desta Drilling, L.P., a wholly-owned subsidiary of the Company which provides contract drilling services for the Company. Summary of Estimates The following table sets forth certain estimates being used by us to model our anticipated results of operations for each quarter during the fiscal year ending December 31, 2010.When a single value is provided, such value represents the mid-point of the approximate range of estimates.Otherwise, each range of values provided represents the expected low and high estimates for such financial or operating factor.See “Supplementary Information.” Year Ending December 31, 2010 Estimated Estimated Estimated Estimated First Quarter Second Quarter Third Quarter Fourth Quarter (Dollars in thousands, except per unit data) Average Daily Production: Oil (Bbls) 8,150 to 8,350 8,450 to 8,650 9,225 to 9,425 9,625 to 9,825 Gas (Mcf) 36,000 to 40,000 33,700 to 37,700 32,000 to 36,000 30,750 to 34,750 Natural gas liquids (Bbls) 650 to 700 625 to 675 550 to 600 550 to 600 Total oil equivalents (BOE) 14,800 to 15,717 14,692 to 15,608 15,108 to 16,025 15,300 to 16,217 Differentials: Oil (Bbls) $(2.75) to $(3.25) $(2.75) to $(3.25) $(2.75) to $(3.25) $(2.75) to $(3.25) Gas (Mcf) $(0.05) to $0.25 $(0.05) to $0.25 $(0.05) to $0.25 $(0.05) to $0.25 Natural gas liquids (Bbls) $(27.00) to $(33.00) $(27.00) to $(33.00) $(27.00) to $(33.00) $(27.00) to $(33.00) Costs Variable by Production ($/BOE): Production expenses (including production taxes) $13.75 to $14.75 $13.75 to $14.75 $13.50 to $14.50 $13.60 to $14.60 DD&A – Oil and gas properties $20.40 to $22.40 $20.45 to $22.45 $20.45 to $22.45 $20.45 to $22.45 Other Revenues (Expenses): Natural gas services: Revenues $1,700 to $1,900 $1,700 to $1,900 $1,700 to $1,900 $1,700 to $1,900 Operating costs $(1,600) to $(1,800) $(1,600) to $(1,800) $(1,600) to $(1,800) $(1,600) to $(1,800) Exploration costs: Abandonments and impairments $(1,000) to $(3,000) $(1,000) to $(3,000) $(1,000) to $(3,000) $(1,000) to $(3,000) Seismic and other $(250) to $(750) $(250) to $(750) $(250) to $(750) $(250) to $(750) DD&A – Other (a) $(250) to $(350) $(250) to $(350) $(250) to $(350) $(250) to $(350) General and administrative (a) $(4,050) to $(4,250) $(5,550) to $(5,750) $(4,050) to $(4,250) $(5,550) to $(5,750) Interest expense $(6,500) to $(6,700) $(6,700) to $(6,900) $(6,800) to $(7,000) $(6,800) to $(7,000) Other income (expense) $250 to $350 $250 to $350 $250 to $350 $250 to $350 Effective Federal and State Income Tax Rate: Current 0% 0% 0% 0% Deferred 37% 37% 37% 37% Weighted Average Shares Outstanding (In thousands): Basic 12,100 12,100 12,100 12,100 Diluted 12,150 12,150 12,150 12,150 (a)Excludes amounts derived from Desta Drilling. Capital Expenditures The following table sets forth, by area, certain information about our planned exploration and development activities for 2010. Planned Expenditures Year 2010 Year Ending Percentage December 31, 2010 of Total (In thousands) Permian Basin $ 154,500 65 % Austin Chalk (Trend) 68,800 29 % South Louisiana 8,800 4 % Utah/California 2,600 1 % Other 2,700 1 % $ 237,400 100 % We currently plan to spend approximately $237.4 million on exploration and development activities in fiscal 2010.Our actual expenditures during fiscal 2010 may be substantially higher or lower than these estimates since our plans for exploration and development activities may change during the year.Other factors, such as prevailing product prices and the availability of capital resources, could also increase or decrease the ultimate level of expenditures during fiscal 2010. Based on these current estimates, approximately 95% of our planned expenditures for exploration and development activities for fiscal 2010 will relate to developmental prospects, as compared to approximately 75% in fiscal Supplementary Information Oil and Gas Production The following table summarizes, by area, ourestimated daily net production for each quarter during the year ending December 31, 2010.These estimates represent the approximate mid-point of the estimated production range. Daily Net Production for 2010 Estimated Estimated Estimated Estimated First Quarter Second Quarter Third Quarter Fourth Quarter Oil (Bbls): Permian Basin 4,759 5,076 5,793 6,211 Austin Chalk (Trend) 2,646 2,858 3,076 3,111 North Louisiana 156 132 130 98 South Louisiana 633 418 293 272 Other 56 66 33 33 Total 8,250 8,550 9,325 9,725 Gas (Mcf): Permian Basin 13,012 12,601 12,631 12,560 Austin Chalk (Trend) 2,344 2,385 2,446 2,424 North Louisiana 8,578 7,758 7,130 6,650 South Louisiana 7,700 6,780 6,109 5,487 Cotton Valley Reef Complex 3,944 3,692 3,467 3,281 Other 2,422 2,484 2,217 2,348 Total 38,000 35,700 34,000 32,750 Natural Gas Liquids (Bbls): Permian Basin 200 198 195 194 Austin Chalk (Trend) 254 265 228 218 Other 221 187 152 163 Total 675 650 575 575 Accounting for Derivatives The following summarizes information concerning our net positions in open commodity derivatives applicable to periods subsequent to December 31, 2009.The settlement prices of commodity derivatives are based on NYMEX futures prices. Swaps: Oil Gas Bbls Price MMBtu (a) Price Production Period: 1st Quarter 2010 628,000 $ 76.70 2,280,000 $ 6.80 2nd Quarter 2010 574,000 $ 76.60 1,830,000 $ 6.80 3rd Quarter 2010 522,000 $ 76.40 1,750,000 $ 6.80 4th Quarter 2010 480,000 $ 76.24 1,680,000 $ 6.80 2011 - $ - 6,420,000 $ 7.07 2,204,000 13,960,000 (a)One MMBtu equals one Mcf at a Btu factor of 1,000. In March 2009, we terminated certain fixed-priced oil swaps covering 332,000 barrels at a price of $57.35 from January 2010 through December 2010, resulting in an aggregate loss of approximately $1.3 million, which will be paid to the counterparty monthly as the applicable contracts are settled. We did not designate any of the derivatives shown in the preceding table as cash flow hedges; therefore, all changes in the fair value of these contracts prior to maturity, plus any realized gains or losses at maturity, will be recorded as other income (expense) in our statement of operations.
